Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1664
                       Lower Tribunal No. 20-14794
                          ________________


                            Shoshanit Levy,
                                  Appellant,

                                     vs.

                                Boaz Levy,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Jason E. Dimitris, Judge.

     Debra Kay Cohen, for appellant.

     Lorenzen Law, P.A., and Dirk Lorenzen, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.